DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 10, 16, 25, 57, 67, 69, 71, 80, 87, 91-92, 121-145 are pending and subject to a restriction/election requirement. 
Examiner Comments Regarding Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62209419, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The full scope of the pending claims do not appear literally, inherently, or implicitly in the provisional document; to 35 amino acids, but the present claims recite cyclic peptides having a length of 15 to 60 amino acids.  
Accordingly, Applicant is advised that priority to App’419 will be denied upon commencement of full examination.
Examiner Notes
The Examiner notes that multiple claims are rendered almost illegible by the failure to use spacing and indentation to clearly delineate multicomponent groupings that span multiple lines.  Upon examination, such issues will necessitate objections.  Applicant is invited to address formatting issues upon response to the instant requirement to facilitate compact prosecution.
Examiner notes that upon cursory inspection, it does not appear that the Specification provides antecedent basis for each of SEQ ID NOs: 1 to 130880 as recited at instant claim 71 (see 37 CFR 1.75(d)(1) and MPEP § 608.01(o)).  Upon examination, such issues will necessitate objections.  Applicant is invited to address such issues upon response to the instant requirement to facilitate compact prosecution.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 10, 16, 25, 57, 67, 69, 71, 80, 87, 91, 92, 133-145, drawn to compounds comprising cyclic peptides between 15 and 60 amino acids in length that comprise the sequences of “SAIS”; “LKNYQ”; as well as one sequence selected from the group consisting of VPT, VPE, APT, TPT, VPA, APV, VPQ, VSQ, SRV, and TQV; as well as one sequence selected from the group consisting of VVE, TVE, VVR, VVK, VAE, AVS, VVD, VEE, VRS, VKS, QHN, EHS, EEH, and EDH.
Group II, claims 121-132, drawn to methods comprising the single active method step of administering a compound comprising a peptide within the scope of original claim 1 in vitro, ex-vivo, or in vivo, wherein the intended use or result of the single method step may vary.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
The instant application ostensibly reads upon >>trillions of compounds and associated methods.  Applicant should elect a single, exact, fully-defined species that was reduced to practice in the original disclosure and also reads upon at least one independent claim for initial examination (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).
If Applicant elects Group I, Applicant should elect a single species within the scope of instant Group I by providing the exact structure of the single elected species, SEQ ID NO, CAS Reg No., or other unambiguous and art-recognized indicator.  
The elected species should not be identified in a piecemeal fashion, but instead by providing a single, unambiguous structure with no variable portions, wherein the elected species corresponds to a fully-disclosed species of record.
All additional components present in the originally elected species should be fully identified or such components may be presumed absent in the originally elected species.  The inclusion of any additional components must be explicitly supported by the original disclosure, for example, where the additional components are explicitly combined with the complete structure of the peptide identified above (i.e., if SEQ ID NO: X is elected, but not expressly disclosed in combination and reduced to practice with a “biomaterial” in the same portion of the original Specification, then a species of “biomaterial” should not be identified as present with SEQ ID NO: X unless such a combination is admitted as an obvious variant 

If Applicant elects Group II, Applicant should identify a single species of method of administering a compound from among the exact species reduced to practice at Examples 1-15, which read upon the instant claim scope.  The election should be made by (i) identifying a single Example by providing the Example number and/or corresponding figures, (ii) identifying a single, exact compound used in the identified Example that satisfies the structural requirements of at least claim 1, and (iii) identifying all claims that read upon the single, elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  All claims are generic to some extent.  Presently zero species are claimed, but rather subgenera.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the chemical compounds of Groups I and II share a common structure of PEP1 and PEP2 (see instant claim 1), the common structure is not a significant structural element US 2003/0185792 A1 (Oct. 2, 2003).  US’792 teaches and discloses peptides of SEQ ID NOs: 40 and 44, which each comprise SAIS, LKNYQ, VPT, and VVE, and are 34 amino acids in length (see, e.g., US’792 at SEQ ID NO: 40, 44), and explicitly teaches and claims a genus wherein such peptides may be cyclized via a disulfide bond (see, e.g., US’792 at abs, claims 12-18).  Accordingly, the structural parameters recited at instant claim 1 do not define a special technical feature in view of the prior art.  Further, the compounds of these groups do not belong to a recognized class of chemical compounds. 

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Claims 1, 10, 16, 25, 57, 67, 69, 71, 80, 87, 91-92, 121-145 are subject to a restriction/election requirement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654